DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the 103 rejections set forth in the non-final rejection of 11/20/21 pages 2-6 paragraphs 3-6 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1, the applicant has amended the claim to state “an intermediate layer coextruded and co-injected between the inner layer and the outer layer to form the multilayer coextruded preform”. The applicant’s specification states “that components of B can then be melted, compressed and extruded. Extrusion A and B can be coextruded and adjusted to provide a predetermined extrusion condition. The combined extrusion of A and B can be co-injected into a mold in a desired orientation, such as A-B-A” [0040]. Thus, the intermediate layer is being coextruded with component A and the combination of the coextrusion A-B is used for co- injection into the mold. The intermediate layer is not being co-injected between the inner layer and the outer layer in the mold. The intermediate layer is also not a blended co-injected material. The intermediate layer is being blended before extrusion [0040]. The applicant does not have support within the specification to claim that the intermediate layer is coextruded and co-injected nor that the intermediate layer is being made of a blended co-injected material.
Claims 2 and 8-17 are rejected as dependents from the independent claim 1.
With regard to claims 12-14, the applicant claims that the intermediate layer comprises a UV blocker or a Near Infrared absorber. The specification states that the use of dye can be used in the intermediate layer [0037]. The colorant system may comprise a UV blocker or a Near Infrared absorber [0037]. Thus, the intermediate layer does not contain individual additives that are a UV blocker or a Near Infrared absorber. It is the colorant system that provides the light- blocking to the intermediate layer. The applicant does not have support to claim the individual additives of a UV blocker or a Near Infrared absorber.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the Near Infrared (NIR) absorber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein the predetermined position of the preform is a middle of the preform” in line 2 There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 where the predetermined position as yet to be established.

Claim 16 recites the limitation "wherein the predetermined position of the preform is an inside of the preform” in line 2 There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 where the predetermined position as yet to be established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera (US 2013/0095265) in view of Yamamoto (EP 3184448, cited by applicant) and Li et al. (US 2009/0274920).
	The terms “coextruded” and “co-injected” are method limitations in a product claim which is given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
	Mitadera discloses a multilayer preform for blow molding a thermoplastic container (paragraphs [0002], [0004], [0023], [0039]) comprising and inner layer of PET, or polylactic acid, polyolefin, an outer layer of PET, or polylactic acid, or polyolefin (paragraphs [0041 – 0047]), an intermediate layer comprising a hydrolytically unstable polymer (since polyglycolic acid is disclosed which is the same material recited in instant claim 1) and a scavenger (paragraphs [0048], [0065]), wherein the multilayer preform is adapted to be blow molded to a final desired shape of the thermoplastic container (paragraphs [0002], [0004], [0023], [0039]).
Mitadera does not disclose the intermediate layer being made of a blended material comprising 50 to 99 wt. % of a hydrolytically unstable polymer and 1 to 50 wt. % of an oxidizable organic polymer.
Yamamoto discloses an intermediate layer being made of a blended material comprising 50 to 99 wt. % of a hydrolytically unstable polymer (since polyglycolic acid is disclossed) and 1 to 50 wt. % of an oxidizable organic polymer (since oxidizable polyamide is disclosed) (paragraphs [0013], [0017 – 0019], [0045], [0078 – 0080]) in multilayer container (paragraph [0001]) for the purpose of providing improved barrier properties (paragraphs [0011 – 0013]).
	Both references are drawn to multilayer films/containers comprising polyglycolic acid and scavengers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the intermediate layer being made of a blended material comprising 50 to 99 wt. % of a hydrolytically unstable polymer and 1 to 50 wt. % of an oxidizable organic polymer in Mitadera in order to provide improved barrier properties as taught or suggested by Yamamoto.
	With regards to claim 8, Yamamoto discloses wherein a melt temperature of the hydrolytically unstable polymer is generally equal to the melt temperature of the oxydizable organic polymer since PGA is the hydrolytically unstable polymer (known melting point of 225-230 degrees C) and MXD6 is the oxidizable organic polymer (known melting point of 237 degrees C) (paragraphs [0013], [0017 – 0019], [0045], [0078 – 0080]).
	Yamamoto discloses the oxidizable organic polymer being in the presence of a transition metal catalyst (paragraphs [0078 – 0080]).
	Mitadera discloses wherein the hydrolytically unstable polymer is polycaprolactone (paragraph [0031]) wherein a cross-sectional thickness of the intermediate layer is in the range of 1 to 30% of the total thickness of the inner layer, the outer layer, and the intermediate layer, wherein a cross-sectional thickness of the intermediate layer is in the range of 2 to 4% of the total thickness of the inner layer, the outer layer, and the intermediate layer (paragraph [0038]).
Modified Mitadera does not disclose wherein the intermediate layer further comprises a compatibilizer, wherein the compatibilizer is selected from the group consisting of maleic anhydride (MAH), MAH-grafted functional polymers, glycidyl methacrylate group (GMA), GMA-grafted functional polymers, diblock copolymers, and nonreactive polar polymers.
Li discloses wherein the intermediate layer further comprises polylactic acid (paragraph [0068]) and a compatibilizer, wherein the compatibilizer is selected from the group consisting of maleic anhydride (MAH), MAH-grafted functional polymers, glycidyl methacrylate group (GMA), GMA-grafted functional polymers, diblock copolymers, and nonreactive polar polymers (paragraph [0064]) in a multilayer film comprising polyolefin inner and outer layers for a biodegradable container (paragraphs [0006], [0074]) for the purpose of providing improved mechanical properties and biodegradability (paragraph [0004]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the intermediate layer further comprises a compatibilizer, wherein the compatibilizer is selected from the group consisting of maleic anhydride (MAH), MAH-grafted functional polymers, glycidyl methacrylate group (GMA), GMA-grafted functional polymers, diblock copolymers, and nonreactive polar polymers in Chau in order to provide improved mechanical properties and biodegradability as taught or suggested by Li.
MItadera discloses blended co-injection (paragraphs [0094], [0097]).  Yamamoto discloses blended co-injection and co-extrusion (paragraphs [0204 – 0208]).
	Mitadera discloses a UV blocker (paragraph [0065]).
	Mitadera discloses a near infrared absorber in the inner or outer layer for shortening a cycle time at the time of molding through the acceleration of heating of the preform (paragraphs [0045 – 0047]) which reads on being adjustable by placement and concentration since the concentration will shorten or lengthen the cycle time and the near infrared absorber can be placed in the inner or outer layer.  Yamamoto discloses a near infrared absorber in the inner, middle, or outer layer for shortening a cycle time at the time of molding through the acceleration of heating of the preform (paragraphs [0013] and [0138 – 0139]) which reads on being adjustable by placement and concentration since the concentration will shorten or lengthen the cycle time and the near infrared absorber can be placed in the inner, middle, or outer layer.
	With regards to claim 17, Mitadera and Yamamoto disclose colorants or dyes in the intermediate layer (Mitadera – paragraph [0065]; Yamamoto – paragraph [0139]).  The claim states “a colorant configured to indicate removal of PGA during a recycle wash process”.  It should be noted that it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.  Furthermore, a colorant configured to indicate removal of PGA during a recycle wash process is also an intended use and has been given little too no patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114(II) and 2144.07).

13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera (US 2013/0095265) in view of Yamamoto (EP 3184448, cited by applicant) and Li et al. (US 2009/0274920), as applied to claims 1-2, 8-10 and 12-17 above, and further in view of Gen (US 6,949,254)
	Mitadera does not disclose wherein the blended material comprises 75 to 90 wt. % of a hydrolytically unstable polymer and 10 to 25 wt. % of the oxidizable organic polymer.
	Gen discloses wherein the blended material comprises 75 to 90 wt. % of a hydrolytically unstable polymer and 10 to 25 wt. % of the oxidizable organic compound (since vitamin E is oxidizable) (column 2, lines 38-67, column 3, lines 40-52, Example 1, claims 4 and 8) for the purpose of providing good resistance to thermal decomposition (column 1, lines 5-17).
	Both references are drawn to multilayer films/containers comprising polyglycolic acid and scavengers.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the blended material comprises 75 to 90 wt. % of a hydrolytically unstable polymer and 10 to 25 wt. % of the oxidizable organic polymer in Mitadera in order to provide good resistance to thermal decomposition as taught or suggested by Gen.

ANSWERS TO APPLICANT’S ARGUMENTS
[AltContent: textbox ()][AltContent: textbox ()]Applicant’s arguments of 3/16/22 have been carefully considered but are deemed unpersuasive.
Applicant has argued that the references do not disclose the limitation blended co-injected materials.  However, the limitation does not meet the written description requirement as set forth in the 112 1st paragraphs rejection set forth above.  Furthermore, MItadera discloses blended co-injection (paragraphs [0094], [0097]) and Yamamoto discloses blended co-injection and co-extrusion (paragraphs [0204 – 0208]).  Moreover, the terms “coextruded” and “co-injected” are method limitations in a product claim which is given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Applicant has argued that Mitadera and Yamamoto do not disclose a compatibilizer and the oxidizable organic polymer being in the presence of a transition metal catalyst.  However, Li wherein the intermediate layer further comprises polylactic acid (paragraph [0068]) and a compatibilizer, wherein the compatibilizer is selected from the group consisting of maleic anhydride (MAH), MAH-grafted functional polymers, glycidyl methacrylate group (GMA), GMA-grafted functional polymers, diblock copolymers, and nonreactive polar polymers (paragraph [0064]) in a multilayer film comprising polyolefin inner and outer layers for a biodegradable container (paragraphs [0006], [0074]).  Moreover, Yamamoto discloses the oxidizable organic polymer being in the presence of a transition metal catalyst (paragraphs [0078 – 0080]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 16, 2022